DETAILED ACTION
The following is a Final Office Action in response to communications filed March 1, 2021.  Claims 1 and 8–10 are amended; and claims 14–16 are canceled.  Currently, claims 1–13 are pending.

Response to Amendment/Argument
Applicant’s response is sufficient to overcome the previous objection to claim 16 for informalities.  Accordingly, the previous objection to claim 16 is withdrawn.
Applicant’s response is sufficient to overcome the previous rejection of claims 1–16 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 1–16 under 35 U.S.C. 112(b) is withdrawn.  Applicant’s response is not, however, sufficient to overcome the remaining rejections under 35 U.S.C. 112(b) and directs Applicant to the relevant analysis below.
With respect to the previous rejection of claims 1–16 under 35 U.S.C. 101, Applicant’s remarks have been fully considered but are not persuasive.  
Applicant asserts that, in combination, the claimed elements, when considered in view of Applicant’s Specification, solve technical problems associated with having limited space on a wellsite location.  Examiner disagrees.  MPEP 2106.04(d)(1) and MPEP 2106.05(a) indicate that improvements indicating that the additional elements either integrate an abstract idea into a practical application or amount to significantly more than the abstract idea include improvements in the functioning of a computer, or an improvement to any other technology or technical field.  Notably, MPEP 2106.05(II) 
Unlike the improvements recited in MPEP 2106.04(d)(1) and MPEP 2106.05(a), Applicant’s claims do not solve any technological problems or reflect any technical improvements, and paragraphs 4–5 of Applicant’s Specification specifically describe business problems associated with managing hydraulic fracturing operations and the delivery and on-site storage of proppant pods.  Similarly, paragraph 72, as cited by Applicant, discloses business problems associated with managing proppant storage and delivery.  In view of Applicant’s Specification, the claims address business problems associated with a hydraulic fracturing operation and use generic computing elements that function conventionally in the claimed solution.  In view of the above, Examiner maintains that the additional elements are merely implemented as a tool to perform the abstract business process.  As a result, Applicant’s remarks are not persuasive.
Applicant further asserts that the claims were not considered as a whole.  Examiner disagrees.  As described in detail below, the additional elements of claim 1 are limited to the recited computer components and the containers.  When considered in view of the claim as a whole, the claimed computer elements are used as no more than a tool used to implement the abstract idea and the containers do no more than generally link the use of the abstract idea to a particular field of use.  Inasmuch as Applicant asserts that using RFID tags on a container amounts to significantly more than the abstract idea, Examiner notes that using RFID tags on shipping containers is old and well-known in the shipping industry.  For example, paragraph 1 of Duron et al. 
Finally, Applicant asserts that the claims do not preempt the other solutions and amount to more than a drafting effort designed to monopolize the abstract idea.  MPEP 2106.04(I) sets forth that preemption “is not a standalone test for determining eligibility” and further sets forth that “questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B).”  Upon reconsideration of the claims, as required under MPEP 2106.07(b), Examiner maintains that the claims do not embody an improvement to the functioning of a computer or to any other technology or technical field under Step 2A Prong Two and do not amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above.  As a result, Applicant’s remarks are not persuasive.
Accordingly, the previous rejection of claims under 35 U.S.C. 101 is maintained and reasserted below.
With respect to the previous rejections under 35 U.S.C. 103, Applicant’s remarks have been fully considered but are not persuasive. 
Applicant first asserts that the Thomas reference is not analogous art in view of Bigio.  More particularly, Applicant asserts that the problem solved by the pending claims is different than the problem faced by Thomas and asserts that Thomas is nonanalogous art because one of skill in the art would not consult a reference that discloses servicing routes.  Examiner disagrees.  As an initial matter, Applicant has not 
As previously noted, MPEP 2141.01(a)(I) sets forth that “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”  MPEP 2141.01(a)(I) expressly notes that references may be from the same field of endeavor even when addressing different problems.  Here, even though Thomas broadly addresses issues associated with delivering orders for goods and does not specifically address problems associated with oilfield fracturing operations, the reference is directed to managing delivery of materials and is “from the same field of endeavor as the claimed invention” because both Thomas and the pending claims are grounded in the field of delivery management activities.  
Further, MPEP 2141.01(a) indicates that the "reasonably pertinent" prong for determining whether a reference is analogous art requires considering the problem solved by the inventor in the Specification.  In view of the above, Examiner need not address the requirements associated with the "reasonably pertinent" prong for determining whether a reference is analogous art because the references are from the same field of endeavor.  As a result, Applicant’s remarks are not persuasive.
With respect to the amended subject matter, Applicant asserts that the prior art of record does not address adjusting proppant deliveries when the deliveries are not going 
Claim 1 is directed to a system claim and includes “means for scheduling delivery of the proppant … wherein the means … includes program instructions operable” to perform functions.  As amended, claim 1 further recites “the program instructions … being implemented through a graphical user interface”.  As a result, the recited graphical user interface is outside the scope of the claimed system because the amended subject language does no more than describe the program instruction implementation.  More particularly, the graphical user interface is not recited as a system element and is not within the scope of the claim because the amended element modifies the program instructions of the means for scheduling delivery, and the means for scheduling delivery does not include a graphical user interface for the reasons stated below with respect to 35 U.S.C. 112(f).  As a result, Applicant’s remarks are not persuasive because Applicant’s remarks are not commensurate with the scope of the claim.
Even if the graphical user interface were considered within the scope of claim 1, Examiner maintains that the scope of the claim does not include adjusting proppant deliveries when the deliveries are not going according to the schedule of deliveries for the hydraulic fracturing operation.  Amended claim 1 recites “a graphical user interface that providers user input options of (1) reducing a volume … and (2) increasing a volume …,” such that the recited functions relate to providing user input options.  In 
With respect to claim 8, Applicant further asserts the Moore reference does not disclose the elements because Moore does not specify the just in time inventory calculation.  Examiner disagrees.  MPEP 2144.01 indicates that “it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom”.  As previously asserted, Examiner maintains that the “just-in-time” needs of Moore implicitly include calculating a current inventory by subtracting inventory, calculating a rate by dividing the amount by the time, and estimating a runout time by dividing current inventory by the rate because the reference discloses determining a run-out time based on a rate of consumption, and Examiner notes that the Moore reference need not specify the calculation.  As a result, Applicant’s remarks are not persuasive.
Accordingly, Applicant’s remarks are not persuasive, and Examiner directs Applicant to the relevant discussion below.

Claim Interpretation
MPEP 2013(I)(C)(A) sets forth that statements of intended use or field of use may raise a question as to the limiting effect of a claim element.  With respect to the pending claims, Examiner submits that references to, for example, proppant and hydraulic fracturing operations do not have a limiting effect on the claims.  Specifically, the claimed systems would function in an identical manner regardless of the good or material transported via container and regardless of the scheduled operation.  As a result, the elements describing the field of use of the claims have been interpreted as labels and have been afforded limited patentable weight.  In the interest of compact prosecution, however, prior art has been applied to these claim elements.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “a plurality of proppant containers” and “individual ones of the plurality of proppant containers” in lines 3–4.  However, claim 1 subsequently recites “the individual ones of the proppant containers” in the “scanner” element.  Examiner recommends amending the element to recite “the individual ones of the plurality of proppant containers” in order to facilitate claim consistency.
Further, the amendment to claim 1 does not comply with the requirements of 37 CFR 1.121(c).  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change 
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

In view of 37 CFR 1.121(c), the amendments to claim 1 are non-compliant.  For example, the “scanner” element recites “the at least one of 
Further, the element reciting “means for scheduling delivery of the proppant” adds the term “the” without proper underlining in view of the claim in the amendments filed September 30, 2020, which recite “means for scheduling delivery of proppant”.
Finally, the “assessing” and “at least one transportation vendor” elements include single bracket amendments and are improper under 37 CFR 1.121(c)(2), which states that “double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.”
Appropriate correction is required.

35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In view of the above, claims 1-4 and 8-13 expressly invoke and will be treated in accordance with 35 U.S.C. 112(f).  Further, in view of Figure 4 and paragraph 58 of the specification, the claimed “means” have been interpreted as encompassing generic computer components.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a plurality of proppant containers” and “individual ones of the plurality of proppant containers” in lines 3–4.  However, claim 1 subsequently recites “the proppant containers” in the “scanner” element and the “assessing” element.  As a result, the scope of claim 1 is indefinite because it is unclear whether Applicant intends for each recitation of “the proppant containers” to reference the plurality of proppant containers or the individual ones of the proppant containers.  For purposes of examination, the elements are interpreted as referencing “the plurality of proppant containers”.
Similarly, claim 1 recites “proppant containers” in the “allocating”, “at least one proppant supplier” and “at least one transportation vendor” elements.  As a result, the scope of claim 1 is indefinite because it is unclear whether Applicant intends for each recitation of “proppant containers” to reference the plurality of proppant containers or the individual ones of the proppant containers.  For purposes of examination, the elements are interpreted as referencing “the plurality of proppant containers”.  Examiner notes that claims 8–10, as amended, include similar recitations.
Claim 1 further recites “means for scheduling delivery of the proppant”.  There is insufficient antecedent basis for “the proppant” in the claim.  For purposes of 
Claim 1 similarly recites “the status of the plurality of proppant containers” in the “assessing” element.  Although claim 1 previously recites “a status of the individual ones of the proppant containers”, there is insufficient antecedent basis for “the status of the plurality of proppant containers” in the claim.  For purposes of examination, the element is interpreted as reciting “the status of the individual ones of the plurality of 
Still further, claim 1 recites “the action” in the element reciting “the program instructions … including a user input”.  There is insufficient antecedent basis for this element in the claim.  For purposes of examination, the element is interpreted as reciting “a time by which an action should be complete”.
Finally, claim 1 recites “the indicated parameters” in the element reciting “the program instructions … including program instructions facilitating placement”.  Although claim 1 previously recites “a user input prompt to identify parameters”, there is insufficient antecedent basis for this element in the claim.  For purposes of examination, the element is interpreted as reciting “the identified parameters”.
Accordingly, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Similarly, claims 2–13, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–13 are further rejected under 35 U.S.C. 112(b) 
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1-13 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes elements reciting “scheduling delivery of proppant according to requirements for a hydraulic fracturing operation, wherein the scheduling produces a proppant delivery schedule”, “assessing a status of the plurality of proppant containers to identify which of those containers have been filled with proppant”, “allocating orders for proppant transportation jobs in which the proppant is transported in containers that are identified by the data and determined to be filled, in order to meet the requirements of the schedule”; “facilitating placement of the orders for the proppant transportation jobs according to the schedule by placing the orders for the proppant transportation jobs 
The elements above recite an abstract idea under Step 2A Prong One.  Specifically, the elements recite certain methods of organizing human activity related to commercial interactions associated with sales activities or behaviors because the claimed elements describe scheduling, ordering, and delivering materials.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 2–10, 12, and 13 further elements reciting an abstract idea related to certain methods of organizing human activity.  Specifically, claims 2–10, 12, and 13 further limit the claimed functions associated with scheduling, ordering, and delivering 
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A.  These additional elements include a plurality of containers, at least one of a fiducial and a RFID chip, a scanner, and means for performing the steps.  As noted above, in view of Figure 4 and paragraph 58 of the specification, the claimed “means” have been interpreted as encompassing generic computer components.  As further noted above, the graphical user interface is considered to be outside the scope of system claim 1.  However, for purposes of compact prosecution, the interface is addressed as an additional element under Step 2A Prong Two.
Therefore, when considered in view of the claim as a whole, the at least one chip, scanner, means, and interface do not integrate the abstract idea into a practical application because the additional elements amount to no more than mere instructions to implement the abstract idea on a computer under MPEP 2106.05(f) and/or do no more than generally link the use of the judicial exception to a particular technological environment.  Further, the claimed containers do not integrate the abstract idea into a practical application because the containers do no more than generally link the use of the judicial exception to a particular field of use.  As a result, claim 1 does not include 
Similarly, claim 11 does not recite additional elements that integrate the abstract idea into a practical application.  Specifically, the network with a plurality of smartphones do not integrate the abstract idea into a practical application because the additional elements amount to no more than mere instructions to implement the abstract idea on a computer under MPEP 2106.05(f) and/or do no more than generally link the use of the judicial exception to a particular technological environment.  As a result, claim 11 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A.  These additional elements include a plurality of containers, at least one of a fiducial and a RFID chip, a scanner, an interface, and means for performing the steps.  The at least one chip, scanner, interface, and means do not amount to significantly more than the abstract idea because the additional elements amount to no more than mere instructions to implement the abstract idea on a computer under MPEP 2106.05(f).  Further, the claimed containers do not amount to significantly more than the abstract idea because the containers do no more than generally link the use of the judicial exception to a particular field of use.  Still further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the 
Similarly, claim 11 does not recite additional elements that amount to significantly more than the abstract idea.  Specifically, the network with a plurality of smartphones do not integrate the abstract idea into a practical application because the additional elements amount to no more than mere instructions to implement the abstract idea on a computer under MPEP 2106.05(f) and/or do no more than generally link the use of the judicial exception to a particular technological environment.  As a result, claim 11 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. 2009/0043617) in view of Oren (U.S. 2015/0368037), .
Claim 1:  Thomas discloses a computer-assisted dispatch system (See paragraph 15, wherein automated restocking is disclosed in the context of the Internet, thereby indicating a computer-centric system), the improvement comprising: 
a plurality of containers each provided with at least one of a fiducial and a RFID chip for identification of individual ones of the plurality of containers (See paragraph 21, wherein each drop off container may utilize an RFID tag); 
a scanner corresponding to the fiducial or the RFID chip, the scanner being configured to scan the at least one of the fiducial and the RFID chip for purposes of providing data for computerized tracking of the containers and monitoring a status of the individual ones of the containers (See paragraph 24, wherein the driver or ship-to site utilize a scanner to read the RFID tags, and paragraph 18, wherein the system may issue tracking and/or delivery status information to customers); and 
means for scheduling delivery of materials according to requirements for an operation (See paragraphs 14-15, wherein route assignments and delivery may be based on demand, and wherein orders may be automatically generated based on inventory levels; see also paragraph 15, wherein automated restocking is disclosed in the context of the Internet, thereby indicating a computer-centric system), 
wherein the means for scheduling includes allocating orders for transportation jobs in which the materials are transported in containers identified by the data to meet the requirements of the schedule for operation (See paragraphs 14-15 and 20, wherein orders, route assignments, and delivery may be based on demand, somewhat fixed, or 
facilitating placement of the orders for the transportation jobs according to the schedule by placing the orders for the transportation jobs to at least one supplier for purchase of the materials in containers identified by the data according to the orders for the transportation jobs and at least one transportation vendor for transportation of the materials from the supplier to a location in containers identified by the data according to the orders for the transportation jobs (See paragraphs 14–15, 19, and 20, wherein orders, route assignments, and delivery may be based on demand, somewhat fixed, or according to a schedule, and wherein orders are placed with respect to the vendor, wherein vendor inventory is determined, and wherein drivers are notified of orders and routes and inventory is consigned to the driver; see also, paragraph 2, wherein commercial carriers are expressly disclosed), 
dynamically adjusting the orders for the transportation jobs to the at least one supplier and the at least one transportation vendor (See paragraphs 14-15 and 20, wherein orders, route assignments, and delivery may be based on demand, somewhat fixed, or according to a schedule, and wherein automated restocking reorder points are disclosed);
means for tracking the delivery of the proppant according to the schedule with notifications being provided in case the delivery of the proppant is not going according to the schedule (See paragraph 18, wherein the system may issue tracking and/or delivery status information to customers; see also paragraph 15, wherein the described 
the orders for the transportation jobs including a user input prompt to identify parameters including an amount of the material allocated and a time by which the action should be complete (See paragraphs 14–16 and 31, wherein delivery jobs are managed with respect to ordered amounts and time frames); and
facilitating placement of transport job orders based upon the indicated parameters of the amount and the time (See paragraphs 14–16 and 31, wherein delivery jobs are managed with respect to ordered amounts and time frames).  Thomas does not expressly disclose the remaining claim elements.
Oren discloses a plurality of proppant containers (See paragraph 3, wherein proppant containers are disclosed);
a hydraulic fracturing operation (See paragraph 5, wherein the disclosure is described in terms of hydraulic fracturing operations);
wherein scheduling includes allocating orders for proppant transportation jobs to meet the requirements of the schedule for the hydraulic fracturing operation (See paragraphs 26, 62, and 64, wherein transport is managed to ensure continuous inventory, and wherein container utilization is scalable);
at least one proppant supplier (See paragraph 65, wherein proppant suppliers are disclosed); and
a wellsite location (See Abstract).
Thomas discloses a system directed to managing the delivery of orders for goods.  Similarly, Oren discloses a system directed to delivering and transporting 
One of ordinary skill in the art would have recognized that applying the known technique of Oren would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Oren to the teachings of Thomas would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate transportation and inventory management into similar systems.  Further, applying the field of hydraulic fracturing to Thomas would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed and varied analysis while maintaining reliable results.  Thomas and Oren do not expressly disclose the remaining elements.
Moore discloses wherein the means for scheduling produces a delivery schedule and includes program instructions (See paragraphs 53–54, wherein inventory needs are estimated and scheduled with respect to a scheduled fracturing operation; see also paragraph 18), 
dynamically adjusting the orders for the transportation jobs to the at least one supplier while the operation is underway (See paragraphs 56-57, wherein the logistical plan for inventory items is dynamically adjusted based on real-time well operation assessments); 

the program instructions for dynamically adjusting the orders for the transportation jobs including a user input prompt to identify parameters including an amount of the material allocated to either of the input options and a time by which the action should be complete (See FIG. 4 and paragraph 30, wherein the information handling system includes an interface used with respect to FIG. 7; and paragraphs 55–57, wherein the operator uses the interface to increase or decrease future orders with respect to just-in-time delivery schedules).
As disclosed above, Thomas discloses a system directed to managing the delivery of orders for goods, and Oren discloses a system directed to delivering and transporting materials.  Similarly, Moore discloses a system for managing inventory activities with respect to a wellsite.  Each reference discloses a system directed to transportation and delivery management.  The technique of estimating and scheduling future needs is applicable to the systems of Thomas and Oren as they each share characteristics and capabilities, namely; they are directed to transportation and delivery management.
One of ordinary skill in the art would have recognized that applying the known technique of Moore would have yielded predictable results and resulted in an improved 
Gollu discloses assessing the status of the plurality of containers to identify which ones of the containers have been filled (See FIG. 1A, FIG. 1C, and paragraph 157, wherein container load states are monitored for each trailer); 
allocating orders in containers that are identified by the data and determined to be filled (See FIG. 1A, FIG. 1C, and paragraphs 157 and 162, wherein container load status is monitored for each trailer, and wherein when a trailer is finished loading, a “ready to leave” move is created); and
dynamically adjusting the transportation jobs through a graphical user interface based upon reporting from the means for tracking the delivery of the material (See paragraph 432, wherein adjustments are made in response to delivery arrival updates; see also paragraph 391).
As disclosed above, Thomas discloses a system directed to managing the delivery of orders for goods, Oren discloses a system directed to delivering and 
One of ordinary skill in the art would have recognized that applying the known technique of Gollu would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Gollu to the teachings of Thomas, Oren, and Moore would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate transportation and delivery management into similar systems.  Further, applying inventory need estimates and scheduling to Thomas, Oren, and Moore would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and improved results.
Claim 2:  Thomas discloses the dispatch system of claim 1 wherein the means for scheduling operates on input from multiple entities including at least a sand controller at a company; a transportation company; and a production, storage or trans load company (See paragraphs 14–17, 19, and 24, wherein the system receives input from customers, suppliers, and drivers).  Thomas does not expressly disclose the field of use.
Oren discloses a hydraulic fracturing field of use (See citations above).

Claim 3:  Thomas discloses the dispatch system of claim 1 wherein the means for scheduling provides support for dispatch operations that share data between a plurality of locations and a plurality of production, storage, or trans load company facilities (See paragraph 14, in view of paragraph 4, wherein the disclosure supports dispatch operations between one or more centralized warehouses to a network of remote locations). Thomas does not expressly disclose the field of use.
Oren discloses a hydraulic fracturing field of use (See citations above).
One of ordinary skill in the art would have recognized that applying the known technique of Oren would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 10:  Thomas discloses the dispatch system of claim 1 wherein the means for scheduling includes means for automating a dispatch operation for pickup and delivery of the containers by a trucking company (See paragraphs 14–15 and 20-21, wherein dispatch operations for delivery of materials containers are disclosed).  Thomas does not expressly disclose the field of use.
Oren discloses a hydraulic fracturing field of use (See citations above).
One of ordinary skill in the art would have recognized that applying the known technique of Oren would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 12:  Although Oren discloses the hydraulic fracturing environment (See citations above), Thomas and Oren do not expressly disclose the remaining elements of claim 12.
Moore discloses projecting future proppant needs at the well site location in furtherance of the hydraulic fracturing operation (See paragraphs 53–54, wherein inventory needs are estimated and scheduled).
One of ordinary skill in the art would have recognized that applying the known technique of Moore would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  
Claim 13:  Thomas discloses the dispatch system of claim 12, further comprising means for automatically adjusting delivery schedule based upon projected needs of the operation as the operation progresses (See paragraphs 14–15 and 20, wherein orders, route assignments, and delivery may be based on demand, somewhat fixed, or according to a schedule, and wherein automated restocking reorder points are disclosed).  Thomas does not expressly disclose the field of use.
Oren discloses a hydraulic fracturing field of use (See citations above).
One of ordinary skill in the art would have recognized that applying the known technique of Oren would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Claims 4–7 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. 2009/0043617) in view of Oren (U.S. 2015/0368037), and in further view .
Claim 4:  Thomas, Oren, Moore, and Gollu disclose the elements of claim 1 for the reasons stated above.  Thomas, Oren, Moore, and Gollu do not, however, expressly disclose the elements of claim 4.
Pokorny discloses optimization of dispatch operations by use of at least one technique selected from the group consisting of linear programming, nonlinear programming and fuzzy logic (See paragraph 44, wherein the PIPE system utilizes fuzzy logic systems to automate purchase orders; and see paragraph 197, wherein linear and nonlinear programming may be incorporated into any optimization procedure of the disclosure).
As disclosed above, Thomas discloses a system directed to managing the delivery of orders for goods, Oren discloses a system directed to delivering and transporting materials, Moore discloses a system for managing inventory activities with respect to a wellsite, and Gollu discloses a system directed to managing trailers and shipments.  Similarly, Pokorny discloses a system for managing product manufacturing that includes inventory management.  Each reference discloses a system directed to inventory and business process management.  The technique of applying programming and logic techniques to the field of hydraulic fracturing is applicable to the systems of Thomas, Oren, Moore, and Gollu as they each share characteristics and capabilities, namely; they are directed to inventory and business process management.
One of ordinary skill in the art would have recognized that applying the known technique of Pokorny would have yielded predictable results and resulted in an 
Claim 5:  Thomas, Oren, Moore, and Gollu do not expressly disclose the elements of claim 5.
Pokorny discloses wherein the technique includes linear programming, nonlinear programming, and combinations thereof (See paragraph 44, wherein the PIPE system utilizes fuzzy logic systems to automate purchase orders; and see paragraph 197, wherein linear and nonlinear programming may be incorporated into any optimization procedure of the disclosure).
One of ordinary skill in the art would have recognized that applying the known technique of Pokorny would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 4.  
Claim 6:  Thomas, Oren, Moore, and Gollu do not expressly disclose the elements of claim 6.
Pokorny discloses wherein the technique includes fuzzy logic (See paragraph 44, wherein the PIPE system utilizes fuzzy logic systems to automate purchase orders; and 
One of ordinary skill in the art would have recognized that applying the known technique of Pokorny would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 4.
Claim 7:  Thomas, Oren, Moore, and Gollu do not expressly disclose the elements of claim 7.
Pokorny discloses wherein the technique includes a programmed system of expert rules (See paragraphs 44 and 128, wherein expert systems and expert rules are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Pokorny would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 4.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. 2009/0043617) in view of Oren (U.S. 2015/0368037), and in further view of Moore et al. (U.S. 2016/0358120), GOLLU (U.S. 2015/0046229), and Krenek et al. (U.S. 2014/0321950).
Claim 8:  Thomas, Oren, Moore, and Gollu disclose the elements of claim 1 for the reasons stated above.  Thomas and Oren do not expressly disclose the elements of claim 8.
Moore discloses (1) an amount of proppant that is consumed from the proppant containers, (2) over a particular time, (3) calculate a current inventory of the proppant on 
One of ordinary skill in the art would have recognized that applying the known technique of Moore would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1. Thomas, Oren, Moore, and Gollu do not, however, expressly disclose the remaining elements of claim 4.
Krenek discloses monitoring an amount of proppant in the proppant containers stored on the wellsite location (See paragraphs 30 and 45, wherein containers are monitored during operation at the location).
As disclosed above, Thomas discloses a system directed to managing the delivery of orders for goods, Oren discloses a system directed to delivering and transporting materials, Moore discloses a system for managing inventory activities with respect to a wellsite, and Gollu discloses a system directed to managing trailers and shipments.  Similarly, Krenek discloses a system for managing aggregate delivery and consumption.  Each reference discloses a system directed to transportation and 
One of ordinary skill in the art would have recognized that applying the known technique of Krenek would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Krenek to the teachings of Thomas, Oren, Moore, and Gollu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate transportation and inventory management into similar systems.  Further, applying after-delivery monitoring to Thomas, Oren, Moore, and Gollu would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 9:  Thomas, Oren, Moore, and Gollu do not expressly disclose the elements of claim 9.
Krenek discloses monitoring that operates using data representing the status of the proppant containers after delivery to the wellsite location (See paragraphs 30 and 45, wherein containers are monitored during operation at the location, and paragraph 42, wherein containers may be identified as empty or as having undesirable aggregate).
One of ordinary skill in the art would have recognized that applying the known technique of Krenek would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 8.  
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. 2009/0043617) in view of Oren (U.S. 2015/0368037), and in further view of Moore et al. (U.S. 2016/0358120), GOLLU (U.S. 2015/0046229), and Fulton et al. (U.S. 2014/0278635).
Claim 11:  Thomas, Oren, Moore, and Gollu disclose the elements of claim 1 for the reasons stated above.  Although Oren discloses the hydraulic fracturing environment (See citations above), Thomas, Oren, Moore, and Gollu do not expressly disclose the remaining elements of claim 11.
Fulton discloses a network with a plurality of smartphones, each presenting an individual trucker with an option to accept an order to deliver goods for use at the location (See paragraphs 29-30, wherein each driver uses a smartphone or mobile device, and paragraph 6, wherein the drivers may accept orders, and paragraph 43, wherein the disclosure is applicable to a distribution center).
As disclosed above, Thomas discloses a system directed to managing the delivery of orders for goods, Oren discloses a system directed to delivering and transporting materials, Moore discloses a system for managing inventory activities with respect to a wellsite, and Gollu discloses a system directed to managing trailers and shipments.  Similarly, Fulton discloses a system for managing materials deliveries.  Each reference discloses a system directed to transportation and delivery management.  The technique of applying a network of smartphones is applicable to the systems of Thomas, Oren, Moore, and Gollu as they each share characteristics and capabilities, namely; they are directed to transportation and delivery management.
.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.